Citation Nr: 1820820	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to an increased rating for service-connected left knee anterior cruciate ligament reconstruction with patellofemoral arthritis, status post partial knee arthroscopy and arthroplasty (left knee disability), rated as 20 percent disabling prior to March 1, 2017, and 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to January 1988 and from September 1989 to June 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This case was before the Board in October 2014 and February 2017, when it was remanded for additional development. 

With regard to his increased rating claim, the Veteran was in receipt of a 100 percent schedular rating for his left knee disability from January 17, 2013 to February 28, 2013, November 21, 2013 to January 31, 2014, and January 21, 2016 to February 28, 2017.  Accordingly, as a 100 percent rating is the maximum rating assignable, the aforementioned periods are not for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records from December 27, 2017 and November 18, 2017 indicate that the Veteran had follow up appointments scheduled on January 22, 2018 and January 19, 2018.  To date, VA treatment records subsequent to January 17, 2018 have not been associated with the claims file.  VA treatment records from November 27, 2017 and November 28, 2017 indicate that an October 2, 2017 physical therapy record and a September 19, 2017 orthopedic record had been scanned into VistA Imaging.  To date, the referenced records have not been associated with the claims file.  Accordingly, on remand updated VA medical records and the referenced VistA Imaging records should be associated with the record.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the prior remand requested that the Veteran complete a VA Form 21-8940 and authorize VA to obtain vocational rehabilitation records from Idaho Division   of Vocational Rehabilitation (IDVR).  To date, the Veteran has not done so.  The Veteran is hereby advised that failure to return a completed VA Form 21-8940 and / or submit or authorize VA to obtain his IDVR records could negatively affect his TDIU claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 17, 2018 to present as well as the VistA Imaging records referenced in the November 2017 VA treatment records, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




